DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Ide (US PGPub 2015/0120059).
Ide discloses:
Claim 1. A work device which performs a work with use of an end effector and has six degrees of freedom, the work device comprising:
a linear motion unit obtained by combining three linear motion actuators (J1, J2, J3), to have three degrees of freedom; and

a base portion of the linear motion unit is fixed to a mount of the work device (Fig. 3, J1 must be mounted in order to operate),
a base portion of the rotation unit is fixed to an output portion of the linear motion unit (Fig. 3), and
the end effector (H1) is mounted to an output portion of the rotation unit. (Fig 3)
Claim 2. The work device as claimed in claim 1, wherein each of the linear motion actuators includes a stage which is an advancing/retreating portion, and the linear motion actuators of the linear motion unit are disposed such that the respective stages face outward relative to a work space in which a work is performed by the end effector (stages at 2, 3, 4, respectively)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Shi (CN102785239, submitted on IDS).
Re claim 3
Ide discloses all claim limitations, but does not disclose:
at least one of the plurality of rotation mechanisms in the rotation unit is a link actuation device having two degrees of freedom,
the link actuation device includes: a proximal-end-side link hub; a distal-end-side link hub; and three or more link mechanisms, the distal-end-side link hub being connected to the proximal-end-side link hub so as to be changeable in posture relative to the proximal-end-side link hub via the three or more link mechanisms,
each link mechanism includes:
a proximal-side end link member having one end rotatably connected to the proximal-end-side link hub;
a distal-side end link member having one end rotatably connected to the distal-end-side link hub; and
a center link member which has opposed ends rotatably connected to the other ends of the proximal-side end link member and the distal-side end link member, respectively, and
two or more link mechanisms among the three or more link mechanisms each include a posture-controlling actuator configured to arbitrarily change a posture of the distal-end-side link hub relative to the proximal-end-side link hub
Shi teaches:
at least one of the plurality of rotation mechanisms (Fig. 2) in the rotation unit is a link actuation device (including 66, 74, and 73) having two degrees of freedom,
the link actuation device includes: a proximal-end-side link hub (near 6); a distal-end-side link hub (near 7); and three or more link mechanisms (66 74, 73 is one link 
each link mechanism includes:
a proximal-side end link member (66) having one end rotatably connected to the proximal-end-side link hub;
a distal-side end link member (73) having one end rotatably connected to the distal-end-side link hub; and
a center link member (74) which has opposed ends rotatably connected to the other ends of the proximal-side end link member and the distal-side end link member, respectively, and
two or more link mechanisms among the three or more link mechanisms each include a posture-controlling actuator (63, 64) configured to arbitrarily change a posture of the distal-end-side link hub relative to the proximal-end-side link hub
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Ide by replacing the plurality of rotation mechanisms with the rotation mechanism of Shi, as detailed above, for the purpose of making the device’s movement more agile and smoother (2nd paragraph, page 2 of translation).

Ide as modified above further discloses:
Claim 4. The work device as claimed in claim 3, wherein
a point at which a central axis of a revolute pair between the proximal-end-side link hub and each proximal-side end link member intersects with a central axis of a revolute pair between the 
a straight line that passes the proximal-end-side spherical link center and that intersects, at a right angle, with the central axis of the revolute pair between the proximal-end-side link hub and the proximal-side end link member, is referred to as a central axis of the proximal-end-side link hub, (Fig. 2 of Shi)
a point at which a central axis of a revolute pair between the distal-end-side link hub and each distal-side end link member intersects with a central axis of a revolute pair between the distal-side end link member and the corresponding center link member, is referred to as a distal-end-side spherical link center, (Fig. 2 of Shi)
a straight line that passes the distal-end-side spherical link center and that intersects, at the right angle, with the central axis of the revolute pair between the distal-end-side link hub and the distal-side end link member, is referred to as a central axis of the distal-end-side link hub, (Fig. 2 of Shi) and
the central axis of the proximal-end-side link hub or the central axis of the distal-end-side link hub, and a rotation axis of another rotation mechanism other than the link actuation device, are positioned on a same line. (Fig. 2 of Shi)
Claim 5. The work device as claimed in claim 4, wherein a rotating portion of the another rotation mechanism is directly or indirectly joined to the proximal-end-side link hub of the link actuation device, and the end effector is mounted to the distal-end-side link hub of the link actuation device. (Fig. 2 of Shi)
Claim 6. The work device as claimed in claim 5, wherein the two or more posture-controlling actuators of the link actuation device are rotary actuators, rotational output shafts of the rotary actuators are arranged so as to be parallel to the central axis of the proximal-end-side link hub, rotational drive forces of the rotational output shafts are transmitted to the link mechanisms via speed 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Kalanovic (US PGPub 2006/0213048).
Re claim 8
	Ide discloses all claim limitations, see above, but does not expressly disclose an attachment angle of the base portion of the rotation unit relative to the output portion of the linear motion unit is changeable.
	Kalanovic teaches an attachment angle of the base portion of the rotation unit relative to the output portion of the linear motion unit is changeable (see Figs. 1 and 17. The base portion 13 can be fixed on the gantry portal in at least 4 different positions through the bolt holes 264) (para [0085]), for the purpose of configuring the device of Ide for use in a particular space.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Ide such that an attachment angle of the base portion of the rotation unit relative to the output portion of the linear motion unit is changeable, as taught by Kalanovic, for the purpose of configuring the device of Ide for use in a particular space.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Masaaki (JP 08-010935, provided by Applicant on IDS).
Re claim 9
Ide discloses all claim limitations, see above, but does not expressly disclose a dual-arm work device obtained by arraying two work devices each of which is claimed in claim 1, such that the work devices are geometrically symmetric with each other.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Ide such that there is a dual-arm work device obtained by arraying two work devices each of which is claimed in claim 1, such that the work devices are geometrically symmetric with each other, as taught by Masaaki, for the purpose of working on two work pieces simultaneously.
Ide as modified above further discloses:
Claim 10. The dual-arm work device as claimed in claim 9, wherein the two work devices are provided on the mount which is portal-shaped. (Fig. 1 of Masaaki - portal formed by rail 3 and rails 6).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Isobe (US PGPub 2005/0159075).
Re claim 7
Ide discloses all claim limitations, see above, but does not expressly disclose wherein the another rotation mechanism has a wiring hole therein which penetrates at least a rotating portion thereof in an axial direction.
Isobe teaches wherein the another rotation mechanism has a wiring hole therein which penetrates at least a rotating portion thereof in an axial direction (para. [0048]), for the purpose of running wiring (para. [0048]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Ide such that the another rotation mechanism has a wiring hole .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658  

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658